Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-18 and 20, drawn to a “moving system”;

Group II, claim 19, drawn to a “gear-cutting machine”.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least U.S. Patent Application Publication No. 2013/0225379 to Kato et al. (hereinafter, “Kato”), for example.  
Specifically, it is noted that the features which are common to all of the claims are as follows:  the features of claim 1. 
Note that Kato teaches a moving system for “transposing” workpieces 8 that are provided “for gear cutting” on a workpiece spindle 21 (Figure 11; paragraphs 0090, 0093, for example).  The workpieces 8 are movable between a first position {such as, for example, a first height position 50A, at a rotational position (about axis 401) of a set of grippers 5 distal to the workpiece spindle 21 (which would be a rotational position 502 at the right of 41 re Figure 12; see Figure 12 and paragraphs 0090-0091, for example)} and a so-called “second” position (such as at a higher height 50C and at a rotational position 501 proximate the workpiece spindle 21, which would be a rotational position 501 at the left of 41 re Figure 14, for example) that differs from the first position by (being at, presumably is what is intended by the claim language) a smaller distance from a rotational axis of the workpiece spindle.  A first movement unit, including at least an electric actuator 42, for example (see Figure 11 and paragraph 0096), is provided to move (noting that the vertical movement along path AB between positions A and B shown in present Figure 5 would not appear to actually “transpose” or switch/swap) the workpiece 8 from the previously-described first position to a so-called “third” position (vertically 
Additionally, while the workpiece is being moved on the aforedescribed first and second movement paths, the workpiece 8 is held by “one and the same” holding unit 5 that directly holds the workpiece (see Figures 11-14).  Furthermore, regarding the last four lines of claim 1 (as best understood), the workpiece is capable of being held such that the second movement unit (the drive source described in paragraph 0096 that rotates each of the grippers about axis 401 as described above) moves the workpiece without causing actuation movement of the first movement unit 42, simply by actuating the second movement unit at a time when the first movement unit is not being actuated.  
Thus, the common features between the claim groupings are not "special technical features" since they do not make a contribution over the art as evidenced by at least the Kato reference.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
September 30, 2021